PER CURIAM.
We accorded prima facie verity to the allegations óf the un-sworn petition for a writ of habeas corpus. The respondent’s return has been filed and we now consider the matter on the petition and the return supplemented by photostatic exhibits re-*788fleeting aspects of the trial proceeding essential to a determination of the cause.
It is now apparent from the return and the exhibits that the petition is totally devoid of merit. We deem our conclusion to be supported by the decision of the Court of Appeal which affirmed the conviction which the petitioner now asks us to set aside. See Benitez v. State, Fla.App., 113 So.2d 410.
The writ is discharged and the petitioner is remanded to the custody of the respondent.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.